DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bosco (Reg. No. 51,489) on 05/13/2021.
The application has been amended as follows: 
Please amend claims 2 and 13 as shown below:
In the Claims:
2. (Currently Amended) The shift register according to claim 13, wherein: 
the clock converting circuit is a NOR gate and the switching transistor is the first switching transistor;
 a first input terminal of the NOR gate is connected with the input signal terminal, a second input terminal of the NOR gate is connected with the clock signal terminal, and [[an output terminal of the NOR gate is connected with a gate electrode of the first switching transistor; 


13. (Currently Amended) The shift register according to claim 1, wherein: 
the reset circuit comprises a clock converting circuit and a switching transistor; 
a first input terminal of the clock converting circuit is connected with the input signal terminal, a second input terminal of the clock converting circuit is connected with the clock signal terminal, and an output terminal of the clock converting circuit is connected with a gate electrode of a first switching transistor; 
a first electrode of the first switching transistor is connected with the first reference signal terminal, and a second electrode of the first switching transistor is connected with the pull-up node.

Allowable Subject Matter
Claims 1-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677.  The examiner can normally be reached on Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842